MEMORANDUM **
Zhiming Lin, a native and citizen of China, petitions for review of the decision of the Board of Immigration Appeals affirming the immigration judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and reverse only if the evidence compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel reversal of the BIA’s adverse credibility finding. See Singh-Kaur, 183 F.3d at 1151-52. Accordingly, Lin failed to establish eligibility for asylum and failed to demonstrate eligibility for withholding of removal. See id. at 1149.
Lin is not entitled to relief under the CAT because he did not demonstrate that it is more likely than not that he will be tortured if returned to China. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.